CILENTI & COOPER, PLLC

ATTORNEYS AT LAW
10 Grand Central
155 East 44!" Streer - 6" Floor
New York, New York 10017

 

Telephone (212) 209-3933
Facsimile (212) 209-7102

November 162019 “ 7 ees

j

mm

BY ECF

Hon. Alison J, Nathan, U.S.D.J. v
United States District Court bo ms
Southern District of New York — NOV. 2.1 2019...
500 Pear! Street Pe na, os
New York, New York 10007

Re: Mahuiztl-Atilano, et al. y. Pio Restaurant, LLC, et al.
Case No. 18-CV-3689 (AJN) (HBP)

Dear Judge Nathan,

We are counsel to the plaintiffs in the above-referenced matter. Earlier today, we
filed our request that a default be entered against the defendants in accordance with the
Ss Q Court’s Order. However, because a default has not yet actually been entered, we request
< plaintiffs be given an additional week to file a renewed motion for default judgment,
OAD ERED which was previously granted but administratively denied until a default is entered.

No previous request for similar relief has been made, and no other dates would be
affected.

We thank the Court for considering this application.

Respectfully submitted,

Seth Set
. . On
Stin Cilenti —

   

   

 

HON. ALISON J. NATHAN —
UNITED STATES DISTRICT JUDGE

 

 
